Judgment, Supreme Court, Bronx County (Fred Eggert, J.), rendered March 25, 1986, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and criminal use of a firearm in the first degree, and sentencing him to two concurrent prison terms of from 8 Vs to 25 years and 12 Vi to 25 years, respectively, and imposing a surcharge of $100, unanimously modified on the law to reduce the mandatory surcharge to $75, and otherwise affirmed.
On July 5, 1984, defendant fatally shot the victim five times in broad daylight in front of her 12-year-old daughter. He was indicted for second degree murder, but after he waived his right to a Grand Jury indictment, and in accordance with a negotiated agreement, he pleaded guilty to manslaughter in the first degree and criminal use of a firearm in the first degree. On March 25, 1986, the court imposed its promised sentence.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305).
However, we agree and, indeed, the District Attorney concedes that the surcharge as imposed was excessive. The violent act of the defendant occurred on July 5, 1984, and the mandatory surcharge at that time was $75. Thus, the manda*392tory surcharge pursuant to Penal Law § 60.35 (1) is reduced from $100 to $75. Concur—Murphy, P. J., Ross, Rosenberger, Asch and Ellerin, JJ.